Mb. Chibs’ Justice Quiñones
delivered the opinion of the court.
This is an appeal taken by Attorney José Oiler Diaz from a decision of the Registrar of Property of Caguas refusing to admit to record the papers in proceedings involving the conversion into a record of ownership of a record of the possession of a rural estate.
Modesto Cobián instituted proceedings in the Municipal Court of Bayamón for the ptirpose of securing the conversion into a record of ownership of the record of possession of a rural estate which he possessed in the barrio of Vega, in the municipal district of Comerlo, having an area of 370 cuerdas, to which end he submitted a certificate issued by the Registrar of Property of Caguas to the effect that the possessory proceedings relating to said estate had been recorded on July 18, 1899, and that the registry did not show that such possession had been interrupted. The application was published in the Boletín Mercantil of this city so that any person who might be prejudiced by the record sought might oppose it within the period of fifteen days, and no one having made such opposition, the municipal judge declared the proceedings closed and ordered that a certified copy in duplicate of all the proceedings had, be issued to the petitioner for presentation to the Registrar of Property of Caguas for the proper purposes.
Upon the presentation to said official of said certified copies for the conversion sought, the registrar deified it upon the grounds set forth in the decision which he wrote at the end of said document, reading as follows:
“The record of tbe conversion of the possession into ownership of the estate referred to in the foregoing document is denied because of the incurable defect that said possession was recorded in the registry at 9 a. m., July 18, 1899, and, consequently, the time necessary for the possession referred to, to become' converted into ownership has not elapsed, inasmuch as judicial order of April 4, 1899, was repealed by the promulgation of the Revised Civil Code of Porto Rico of 1902, *90section 1858 of which, provides that ownership and other property rights in real property shall prescribe by possession for ten years as to persons present, and for twenty years with regard to those absent, with good faith and with a proper title, and that likewise according; to the seventh transitory provision of said Code eases not directly comprised in the previous provision shall be decided by applying the principles which serve for their foundation; furthermore, according to section 615 of said Code, in order to determine the titles subject to annotation or inscription, the form, effect and extinction of the same, the manner of keeping the registry and the value of the entries contained in the books thereof, the provisions of the Mortgage Law shall be observed; and a cautionary notice has been made in lieu of such record, effective for one hundred and twenty days, at folio 76, of volume 11, of Comerlo, estate 523, in the margin of record 1. Caguas, January 30,1906. — S. Abella Bastón, registrar.”
From tliis decision Modesto Cobián took this appeal in due time through his counsel, José Oiler Diaz, asking for the reversal of said decision and that the registrar bé ordered tO' make the conversion sought, with the costs.
According to section 1840 of the Revised Civil Code, “prescription, which began to run before the publication of this Code, shall be governed by the prior laws, ’ and the prescription in this case having begun to run on July 28, 1899,. when the possession of the estate in question was recorded, that is to say — three years before the publication of the new Civil Code — General Order of April 4, 1899, in force on that date, should be applied, according,to which ownership and' other property rights prescribed in six years, which term had already been exceeded on the date of the institution of these proceedings in the Municipal Court of Bayamón.
Therefore, the time necessary under the general order referred to, for the acquisition of the ownership, having-elapsed since the date of the record of the possession, and the other formalities prescribed by said order and by article 393 of the Regulations for the execution of the Mortgage Law for proceedings of this character having been observed, *91there is no ground, foy the decision of the Registrar of Property of Cagrias denying such conversion.
The decision is reversed, and said registrar is ordered to make the conversion sought in the proper form witliouf any special taxation of costs; and it is ordered that the document be returned to him together with a certified copy of this decision for execution and other purposes.

Reversed.

Justices Hernández, Figureras, MacLeary and Wolf concurred.